DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
[0001] – replace 10/847,320 with --10,847,320—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 23-26 is confusing.  If B < C, then C/B cannot be 1 or below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-11  of U.S. Patent No. 11,342,124. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘124 discloses a multilayered ceramic capacitor, comprising:
a ceramic body having a plurality of dielectric layers laminated therein (C: 1, L: 2-3);
an active layer including a plurality of first and second internal electrodes having individual dielectric layers interposed therebetween to form capacitance, the first and second internal electrodes being alternately in contact with first and second end surfaces of the ceramic body, respectively (C: 1, L: 5-10);
an upper cover layer disposed above the active layer(C: 1, L: 11);
a lower cover layer disposed below the active layer, the lower cover layer being thicker than the upper cover layer (C: 1, L: 12-14);
at least one pair of third and fourth internal electrodes repeatedly disposed inside the lower cover layer with the dielectric layer interposed therebetween, the third and fourth internal electrodes being alternately in contact with the first and second end surfaces of the ceramic body, respectively (C: 1, L: 15-20);
a first external electrode disposed on the first end surface of the ceramic body and connected to the first and third internal electrodes (C: 1, L: 21-23); and
a second external electrode disposed on the second end surface of the ceramic body and connected to the second and fourth internal electrodes (C: 1, L: 24-26),
wherein B < C, in which B is a thickness of the lower cover layer and C is ½ of an overall thickness of the active layer and herein 0.146 ≤ C/B ≤ 2.458 (C: 1, L: 31-33).
Regarding claim 2, ‘124 discloses E/B ≤ 0.5, in which E is an overall thickness of the third and fourth internal electrodes disposed inside the lower cover layer (C: 11, L: 1-4).
Regarding claim 3, ’124 discloses E/B ≤ 0.401, in which E is an overall thickness of the third and fourth internal electrodes disposed inside the lower cover layer (C: 11, L: 1-4).
Regarding claim 4, ‘124 discloses F is 100 µm or smaller, in which F is a thickness from a lowermost edge of the third or fourth internal electrode disposed inside the lower cover layer to a bottom surface of the ceramic body (C: 1, L: 27-30).
Regarding claim 5, ‘124 discloses 1.063 ≤ (B+C)/A ≤ 1.745, in which A is 1/2 of an overall thickness of the ceramic body (C: 3, L:1-3).
Regarding claim 6, ‘124 discloses 0.021 ≤ D/B ≤ 0.422, in which D is a thickness of the upper cover layer (C: 2, L:1-3).
Regarding claim 7, ‘124 discloses 0.329 ≤ B/A ≤ 1.522, in which A is 1/2 of an overall thickness of the ceramic body (C: 3, L: 1-3).  
Regarding claim 8, ‘124 discloses points of inflection disposed on respective end surfaces of the ceramic body have a height corresponding to or lower than a center of the ceramic body in the thickness direction, due to a difference between a deformation rate occurring in the center of the active layer and a deformation rate occurring in the lower cover layer, during the application of voltage thereto (C: 5, L: 1-8).
Regarding claim 9, ‘124 discloses a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode (C: 10, L: 1-7).
Regarding claim 10, ’124 discloses a mounting structure of a circuit board having a multilayered ceramic capacitor mounted thereon, the mounting structure comprising: a printed circuit board having first and second electrode pads disposed thereon; and the multilayered ceramic capacitor of claim 1 mounted on the printed circuit board (C: 1, L: 1-9).
Regarding claim 11, ‘124 discloses a packing unit for a multilayered ceramic capacitor, the packing unit comprising: a packing sheet having a plurality of receiving parts in which multilayered ceramic capacitors each according to claim 1 are respectively received, the lower cover layer of the multilayered ceramic capacitor facing a bottom surface of the receiving part (C: 7, L: 1-7).
Regarding claim 12, ‘124 discloses a packing film attached to one surface of the packing sheet so as to seal the receiving parts in which the multilayered ceramic capacitors are respectively received (C: 8, L: 1-4).
Regarding claim 13, ‘124 discloses the packing sheet is wound as a reel (C: 9, L: 1-2).

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,847,320 (‘320).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 are anticipated by claims 1-11 of ‘320.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,622,154 (‘154). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-13 are anticipated by claims 1-10 of ‘154.
Regarding claim 9, ‘154 discloses the claimed invention except for a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode. 
It is known in the art to form a ceramic capacitor where a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘154 so that a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode, since such a modification would form a multilayer ceramic capacitor with two separate capacitors having desired capacitance.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 of U.S. Patent No. 10,236,126 (‘126). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-13 are anticipated by ‘126.
Regarding claim 9, ‘126 discloses the claimed invention except for a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode. 
It is known in the art to form a ceramic capacitor where a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘126 so that a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode, since such a modification would form a multilayer ceramic capacitor with two separate capacitors having desired capacitance.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 13, 15-16 of U.S. Patent No. 9,984,828 (‘828). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 10-13 are anticipated by ‘828.
Regarding claim 9, ‘828 discloses the claimed invention except for a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode. 
It is known in the art to form a ceramic capacitor where a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘828 so that a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode, since such a modification would form a multilayer ceramic capacitor with two separate capacitors having desired capacitance.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 14-15 of U.S. Patent No. 9,793,053 (‘053). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 10-13 are anticipated by claims 1-9, 12, 14-15 of ‘053.
Regarding claim 9, ‘053 discloses the claimed invention except for a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode. 
It is known in the art to form a ceramic capacitor where a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of ‘053 so that a distance from the second end surface to the third internal electrode is less than a distance from the second end surface to the first internal electrode, and a distance from the first end surface to the fourth internal electrode is less than a distance from the first end surface to the second internal electrode, since such a modification would form a multilayer ceramic capacitor with two separate capacitors having desired capacitance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848